 1   LAW OFFICES OF CHRIS COSCA
     CHRIS COSCA           CA SBN 144546
 2   1007 7th Street, Suite 210
     Sacramento, CA 95814
 3   (916) 440-1010
 4   Attorney for Defendant
     LEONARDO FLORES BELTRAN
 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                      )   2:21-CR-0007-MCE
                                                    )
12                  Plaintiff,                      )   STIPULATION AND [PROPOSED]
                                                    )   ORDER TO MODIFY PRETRIAL
13          vs.                                     )   RELEASE CONDITIONS
                                                    )
14   LEONARDO FLORES BELTRAN,                       )
                                                    )
15                                                  )
                                                    )
16                  Defendant.                      )
                                                    )
17                                                  )

18
                                            STIPULATION
19
            Pursuant to the recommendation of Pretrial Services, the parties hereto, through their
20
     undersigned counsel, hereby stipulate that the defendant be placed on curfew from 8:00 p.m. to
21
     5:00 a.m., and that the court adopt the new conditions of release attached hereto as Exhibit A.
22
     The government does not oppose this request.
23

24
                                                  Respectfully submitted,
25

26
     Dated: July 7, 2021                          /s/ Chris Cosca___________________
27                                                CHRIS COSCA
28
                                                  Attorney for Defendant

                             STIP AND ORDER MODIFYING RELEASE CONDITION
                                   USA v. Leonardo Flores Beltran
 1

 2
     Dated: July 7, 2021                     _/s/ David Spencer ___________________
 3                                           DAVID SPENCER
                                             Assistant US Attorney
 4                                           Attorney for Plaintiff
 5

 6

 7
                                           ORDER
 8

 9

10   IT IS SO ORDERD.
11

12
     Dated: July 7, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                           STIP AND ORDER MODIFYING RELEASE CONDITION
                                 USA v. Leonardo Flores Beltran
